293 S.E.2d 638 (1982)
STATE of North Carolina
v.
Neil Stanley LEWIS.
No. 8124SC987.
Court of Appeals of North Carolina.
July 20, 1982.
*640 Atty. Gen. Rufus L. Edmisten by Asst. Atty. Gen. Grayson G. Kelley, Raleigh, for the State.
Snyder, Leonard, Biggers & Dodd by Keith S. Snyder and William T. Biggers, Asheville, for defendant-appellant.
MORRIS, Chief Judge.
Defendant argues, by his first assignment of error, that the court erred by admitting into evidence a television news film and two human skulls. He contends that the evidence was not authenticated, and that it was irrelevant and inflammatory in light of the fact that the disturbance of the graves was stipulated.
The trial judge instructed the jury that the film was "offered and admitted for the sole purpose of illustrating or explaining the testimony of this or other witnesses who may appear before you .... It may not be considered by you for any other purpose." Sheriff E. Y. Ponder testified that he went to the cemetery on 19 June. The film was then shown over defense counsel's objection on the grounds of relevancy. When asked if the film accurately portrayed what he found at the cemetery, Sheriff Ponder replied in the affirmative. "Photographs are admissible in this State to illustrate the testimony of a witness, and their admission for that purpose under proper limiting instructions is not error." State v. Crowder, 285 N.C. 42, 49, 203 S.E.2d 38, 43 (1974). Motion pictures are admissible under the rules applicable to still photographs. State v. Strickland, 276 N.C. *641 253, 173 S.E.2d 129 (1970). We hold that the sheriff sufficiently authenticated the film as an accurate portrayal of conditions he observed at the scene of the crime, and that it was properly admitted to illustrate the sheriff's testimony. See State v. Thomas, 294 N.C. 105, 240 S.E.2d 426 (1978). The sheriff further stated that he found two or three "heads" or skulls to be missing from bodies, and indicated that they were, at the time of trial, in the custody of Dr. Page Hudson, Chief Medical Examiner. Dr. Hudson testified that the skulls were in his possession, Sheriff Ponder having delivered them to him on 6 December. The skulls were then offered into evidence, again over defense counsel's objection. With regard to real evidence, "the trial judge possesses and must exercise a sound discretion in determining the standard of certainty required to show that the object offered is the same as the object involved in the incident giving rise to the trial and that the object is in an unchanged condition." State v. Harbison, 293 N.C. 474, 484, 238 S.E.2d 449, 454 (1977). We are not inclined to disturb the judge's ruling of admissibility in the case at bar. We must also reject defendant's contention that the admission of the film and skulls was inflammatory and the evidence irrelevant in light of the fact that the disturbance of the graves was stipulated. The stipulation that the graves had been disturbed did not preclude the state's introduction of this evidence. State v. Cutshall, 278 N.C. 334, 180 S.E.2d 745 (1971).
Defendant argues by his second assignment that the court erred by denying his motion for acquittal on all counts, maintaining that the state failed to meet its burden of proof. It is the court's duty in ruling upon such a motion, to consider all of the evidence in the light most favorable to the state and to determine if there is sufficient evidence to submit the case to the jury. State v. Price, 280 N.C. 154, 184 S.E.2d 866 (1971). The motion is properly denied if there is any substantial evidence of the offense charged. State v. Cooper, 275 N.C. 283, 167 S.E.2d 266 (1969). Defendant was charged with being an accessory before and after the fact to the crime of disturbing a grave. The testimony of Sams and Aikens that defendant encouraged them to commit the crime; told them he would melt down and dispose of any gold they could thieve; advised them what implements to take to the graveyard; helped Aikens and Sams, at his own home, remove gold from teeth taken from the bodies, and denied to the sheriff knowing anything about the robbery; was clearly sufficient to allow the jury to find that defendant knew of the crime and rendered the principals assistance in escaping detection, arrest, and punishment. We note, in response to defendant's argument that he feared for his life and did not intend to give advantage to the perpetrators, that the jury was charged that if it found that defendant feared for his life if he disclosed information about the crime, and for that reason reasonably failed to divulge the information, that he should be found not guilty.
Defendant next contends that the trial court erred in omitting Louis Bollo's name from a portion of its instructions to the jury. We find any such error to be nonprejudicial. Defendant was charged with being an accessory to a crime committed by three other named men. In its charge, the court named only two of the men identified in the indictments, obviously because there was no evidence linking Bollo and defendant. "If an averment in an indictment is not necessary in charging the offense, it may be disregarded." State v. Dixon, 8 N.C.App. 37, 39, 173 S.E.2d 540, 541 (1970). The evidence otherwise supports the finding that defendant was an accessory to crimes committed by Aikens and Sams, so Bollo's name may be considered surplusage and its omission from the charge harmless. Id.
Defendant alleges that the trial court erred in its instructions to the jury explaining the elements of accessory after the fact. The portion of the charge excepted to is as follows:
... and that thereafter on or about the 13th day of June, 1980, Stanley Lewis knowing Kevin Sams and Luther Aikens *642 to have committed the crime of disturbing a grave, assisted Kevin Sams and Luther Aikens in escaping or attempting to escape detection, arrest or punishment by accepting part of the proceeds of the crime of disturbing a grave and refusing to disclose his knowledge of the crime when asked to do so by law enforcement officers, it would be your duty to return a verdict of guilty as charged as an accessory after the fact of disturbing a grave. (emphasis ours).
Defendant argues that accepting part of the proceeds of a crime does not make one an accessory after the fact; rather, that it constitutes the crime of receiving stolen goods. We agree. However, the court's charge goes further and states that if defendant refused to disclose his knowledge of the crime when asked to do so, it would be the jury's duty to return a verdict of guilty as charged. All the elements necessary for conviction of being an accessory after the fact of disturbing graves were presented to the jury in the instructions, and the error committed by the judge when he added the words "accepting part of the proceeds of the crime" was not prejudicial, as it could only have increased the state's evidentiary burden in the minds of the jury.
Defendant also argues that the language in the charge did not describe defendant's alleged acts as set out in the indictment. The bill of indictment stated:
This offense occurred in that said Defendant, not being present at the time of the offense but with knowledge that said felony had been committed and that said principals had committed it, rendered assistance to each of said principals in escaping arrest and punishment. The assistance consisted of assisting in concealing and disposing of things removed from said graves and was in violation of N.C. G.S. 14-50. (emphasis ours)
The indictment must charge all the essential elements of the alleged criminal offense. State v. Morgan, 226 N.C. 414, 38 S.E.2d 166 (1946). The indictment in this case adequately charged the elements of the crime of accessory after the fact. See State v. Potter, 221 N.C. 153, 19 S.E.2d 257 (1942). "The bill is complete without evidentiary matters descriptive of the manner and means by which the offense was committed. A verdict of guilty, or not guilty, is only as to the offense charged, not of surplus or evidential matters alleged." State v. Muskelly, 6 N.C.App. 174, 176-77,169 S.E.2d 530, 532 (1969). An averment in an indictment or warrant not necessary in charging the offense may be treated as exceeding what is requisite and should be disregarded. Id. We find it unnecessary to pass upon the effect of the evidential matters charged, therefore. The evidence corresponded with the allegations of the indictment which were essential and material to charge the offense. The judge in turn did an adequate job of clarifying the issues, and of eliminating extraneous matters, as was his duty. This assignment of error is overruled.
Defendant, by his fifth and final assignment, contends that the court meted out to him an unduly harsh sentence compared to the punishment received by Aikens, Bollo and Sams.
Trial judges have broad discretion in making a judgment as to the proper punishment for crime. Their judgment will not be disturbed unless there is a showing of abuse of discretion, procedural conduct prejudicial to the defendant, or circumstances which manifest inherent unfairness.
State v. Wilkins, 297 N.C. 237, 246, 254 S.E.2d 598, 604 (1979). We have searched the record and find no reason to disturb what we consider to be the trial court's sound exercise of discretion. We find no circumstances which manifest inherent unfairness. The assignment of error is overruled.
In defendant's trial and in the judgment rendered, we find
No error.
CLARK and HARRY C. MARTIN, JJ., concur.